DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-19, respectively, of U.S. Patent No. 11,164,437 in view of Burnham (U.S. 2011/0012356 A1).  Claim 1 of the present invention and claim 1 of the U.S. Patent both claim a monitoring system having an electronic pool device including a camera and a sensor, a monitor control unit that receives and analyzes sensor data, activating the camera based on the sensor data, and performing a monitoring system action.  Claim 1 of the U.S. Patent does not claim a rechargeable battery that is charged, at least in part, by energy generated from water flowing within the swimming pool.  Burnham teaches the electronic pool device including a rechargeable battery (Burnham, Fig. 1: 230) that is charged, at least in part, by energy generated from water flowing within the swimming pool (Burnham, Paragraph [0055], Rotation of the rotor 218, operable to rotate under a flow of water therethrough, forms an electricity generator for providing electricity to charge the batteries 230.  It is noted that the swimming pool is interpreted to include the water inlet.).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by integrating the teaching of the generator as taught by Burnham, to conclude at claim 1 of the present invention.  The motivation would be to utilize a self-contained electrically powered device that is economical and environmentally favorable (see Burnham, Paragraph [0074]).  Claim 1 of the present invention is further rejected in view of Claim 19 of the U.S. Patent.  Claim 19 of the U.S. Patent claims a rechargeable battery that is charged, at least in part, by energy generated from water flowing within the swimming pool.
Claim 2 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 2 of the U.S. Patent.
Claim 3 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 3 of the U.S. Patent.
Claim 4 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 4 of the U.S. Patent.
Claim 5 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 5 of the U.S. Patent.
Claim 6 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 6 of the U.S. Patent.
Claim 7 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 8 of the U.S. Patent.
Claim 8 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 9 of the U.S. Patent.
Claim 9 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 10 of the U.S. Patent.
Claim 10 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 11 of the U.S. Patent.
Claim 11 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 12 of the U.S. Patent.
Claim 12 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 13 of the U.S. Patent.
Claim 13 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 15 of the U.S. Patent.
Claim 14 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 16 of the U.S. Patent.
Claim 15 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 17 of the U.S. Patent.
Claim 16 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 18 of the U.S. Patent.
Claim 17 of the present invention is further rejected for the same reasons as claim 1 above, further in view of Burnham (Burnham, Fig. 3, Paragraph [0059], It would have been obvious to one of ordinary skill in the art for the water inlet to be functionally equivalent to a pool jet.  Both a water inlet and a pool jet allows for the flow of water to enter the pool, thus placing the generator device on a water or a pool jet would yield predictable results, because the generator would continue to be able to generate energy to charge the battery due to the flow of water.).
Claim 19 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 15 of the U.S. Patent.
Claim 20 of the present invention is further rejected for the same reasons as claim 1 above, further in view of claim 16 of the U.S. Patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,437 in view of Burnham (U.S. 2011/0012356 A1), in view of Richerson, Jr. (U.S. 10,665,073 B1) and claim 19 of the U.S. Patent in view of Richerson, Jr. (U.S. 10,665,073 B1).  Claim 1 of the U.S. Patent in view of Burnham and claim 19 of the U.S. Patent do not teach the electronic pool device comprises a surface portion with solar panels configured to charge the rechargeable battery.  Richerson teaches the electronic pool device comprises a surface portion with a solar panel (Richerson, Fig. 1: 20) configured to charge the rechargeable battery (Richerson, Col. 3, Lines 25-27).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in claim 1 of the U.S. Patent in view of Burnham and claim 19 of the U.S. Patent by integrating the teaching of a pool monitor and alarm device, as taught by Richerson.  The motivation would be to ensure safety around the pool at all times (see Richerson, Col. 1, Lines 28-35).  As per the limitation of solar panels, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the solar panel in Richerson, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended function and would yield predictable results.  See MPEP 2144.04.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1).

Claim 1, Scalisi teaches:
A monitoring system that is configured to monitor a property (Scalisi, Paragraph [0011]), the monitoring system comprising: 
an electronic pool device (Scalisi, Figs. 17, 18: 202) that is configured to monitor a swimming pool located at the property (Scalisi, Paragraph [0208], The security system 202 can determine whether a person is located in the pool 5030.), the electronic pool device including a camera (Scalisi, Figs. 17, 18: 208) that is configured to capture image data (Scalisi, Paragraph [0209], A picture is an example of image data.), and a sensor (Scalisi, Figs. 17, 18: 218, 222) that is configured to generate sensor data (Scalisi, Paragraph [0209], The detected motion is sensor data.  Additionally, detected infrared signatures is sensor data (see Scalisi, Paragraph [0180]).); 
based on the sensor data, activate the camera of the electronic pool device (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.); and 
perform a monitoring system action based on the image data from the electronic pool device (Scalisi, Paragraphs [0211-0213], Based on an analysis of the picture, the system determines if a notification needs to be sent to a remote computing device and/or if a notification sound needs to be generated (see Scalisi, Paragraph [0239]), which is a monitoring system action to perform.).
Scalisi does not specifically teach:
The electronic pool device including a rechargeable battery that is charged, at least in part, by energy generated from water flowing within the swimming pool;
a monitor control unit that is configured to: 
receive, from the electronic pool device, the sensor data; 
analyze the sensor data; 
based on analyzing the sensor data, generate an instruction to activate the camera of the electronic pool device; and
provide, to the electronic pool device, the instruction to activate the camera.
However, Scalisi teaches the analysis of infrared signatures to determine if a detected signature is indicative of a child or adult (see Scalisi, Paragraph [0229]) and that motion indications may be a result of a pet or plants (see Scalisi, Paragraph [0163]) so the sensitivity of motion indicators may be changed accordingly (see Scalisi, Paragraph [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the detected infrared signatures and/or the motion indicators to be analyzed against their corresponding thresholds or limits to be functionally equivalent to Applicant’s claimed “analyze the sensor data”.  Additionally, data analysis may be performed by another portion of the communication system 200 (see Scalisi, Paragraph [0209]), and therefore it would have been obvious to one of ordinary skill in the art for the “another portion of the communication system 200” to be functionally equivalent to a “monitor control unit”.  Finally, because the camera 208 is activated according to sensed data (see Scalisi, Paragraph [0209]), it would have been obvious to one of ordinary skill in the art for an instruction to be generated and provided to the security system 202 to activate the camera 208.
Burnham teaches:
The electronic pool device including a rechargeable battery (Burnham, Fig. 1: 230) that is charged, at least in part, by energy generated from water flowing within the swimming pool (Burnham, Paragraph [0055], Rotation of the rotor 218, operable to rotate under a flow of water therethrough, forms an electricity generator for providing electricity to charge the batteries 230.  It is noted that the swimming pool is interpreted to include the water inlet.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi by integrating the teaching of the generator as taught by Burnham.
The motivation would be to utilize a self-contained electrically powered device that is economical and environmentally favorable (see Burnham, Paragraph [0074]).

Claim 13, Scalisi teaches:
A computer implemented method (Scalisi, Paragraph [0011]) comprising: 
receiving, by a monitoring system that is configured to monitor a property (Scalisi, Paragraph [0011]) and from an electronic pool device (Scalisi, Figs. 17, 18: 202) that includes (i) a camera configured to capture image data (Scalisi, Paragraph [0209]) and, wherein the electronic pool device is configured to monitor the swimming pool at the property (Scalisi, Paragraph [0208], The security system 202 can determine whether a person is located in the pool 5030.), sensor data (Scalisi, Paragraph [0209]); 
based on the sensor data, activate a camera of the electronic pool device (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.); 
receiving, by the monitoring system from the electronic pool device, image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
analyzing, by the monitoring system, the image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); and 
perform a monitoring system action based on the image data from the electronic pool device (Scalisi, Paragraphs [0211-0213], Based on an analysis of the picture, the system determines if a notification needs to be sent to a remote computing device and/or if a notification sound needs to be generated (see Scalisi, Paragraph [0239]), which is a monitoring system action to perform.).
Scalisi does not specifically teach:
(ii) a rechargeable battery that is charged, at least in part, by energy generated from water flowing within a swimming pool;
analyzing, by the monitoring system, the sensor data; 
based on analyzing the sensor data, generating, by the monitoring system, an instruction to activate the camera of the electronic pool device; and
providing, by the monitoring system to the electronic pool device, the instruction to activate the camera.
However, Scalisi teaches the analysis of infrared signatures to determine if a detected signature is indicative of a child or adult (see Scalisi, Paragraph [0229]) and that motion indications may be a result of a pet or plants (see Scalisi, Paragraph [0163]) so the sensitivity of motion indicators may be changed accordingly (see Scalisi, Paragraph [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the detected infrared signatures and/or the motion indicators to be analyzed against their corresponding thresholds or limits to be functionally equivalent to Applicant’s claimed “analyze the sensor data”.  Additionally, data analysis may be performed by another portion of the communication system 200 (see Scalisi, Paragraph [0209]), and therefore it would have been obvious to one of ordinary skill in the art for the “another portion of the communication system 200” to be functionally equivalent to a “monitor control unit”.  Finally, because the camera 208 is activated according to sensed data (see Scalisi, Paragraph [0209]), it would have been obvious to one of ordinary skill in the art for an instruction to be generated and provided to the security system 202 to activate the camera 208.
Burnham teaches:
The electronic pool device including a rechargeable battery (Burnham, Fig. 1: 230) that is charged, at least in part, by energy generated from water flowing within the swimming pool (Burnham, Paragraph [0055], Rotation of the rotor 218, operable to rotate under a flow of water therethrough, forms an electricity generator for providing electricity to charge the batteries 230.  It is noted that the swimming pool is interpreted to include the water inlet.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi by integrating the teaching of the generator as taught by Burnham.
The motivation would be to utilize a self-contained electrically powered device that is economical and environmentally favorable (see Burnham, Paragraph [0074]).

Claim 17, Scalisi in view of Burnham further teaches:
The system of claim 1, wherein the electronic pool device is configured to mount to a pool jet within the swimming pool (Burnham, Fig. 3, Paragraph [0059], It would have been obvious to one of ordinary skill in the art for the water inlet to be functionally equivalent to a pool jet.  Both a water inlet and a pool jet allows for the flow of water to enter the pool, thus placing the generator device on a water or a pool jet would yield predictable results, because the generator would continue to be able to generate energy to charge the battery due to the flow of water.).

Claim 19, Scalisi teaches:
A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers (Scalisi, Paragraph [0278]), cause the one or more computers to perform operations comprising: 
receiving, by a monitoring system that is configured to monitor a property (Scalisi, Paragraph [0011]) and from an electronic pool device (Scalisi, Figs. 17, 18: 202) that includes (i) a camera configured to capture image data (Scalisi, Paragraph [0209]) and wherein the electronic pool device is configured to monitor the swimming pool at the property (Scalisi, Paragraph [0208], The security system 202 can determine whether a person is located in the pool 5030.), sensor data (Scalisi, Paragraph [0209]); 
based on the sensor data, activate a camera of the electronic pool device (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.); 
receiving, by the monitoring system from the electronic pool device, image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
analyzing, by the monitoring system, the image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); and 
perform a monitoring system action based on the image data from the electronic pool device (Scalisi, Paragraphs [0211-0213], Based on an analysis of the picture, the system determines if a notification needs to be sent to a remote computing device and/or if a notification sound needs to be generated (see Scalisi, Paragraph [0239]), which is a monitoring system action to perform.).
Scalisi does not specifically teach:
(ii) a rechargeable battery that is charged, at least in part, by energy generated from water flowing within a swimming pool;
analyzing, by the monitoring system, the sensor data; 
based on analyzing the sensor data, generating, by the monitoring system, an instruction to activate the camera of the electronic pool device; and
providing, by the monitoring system to the electronic pool device, the instruction to activate the camera.
However, Scalisi teaches the analysis of infrared signatures to determine if a detected signature is indicative of a child or adult (see Scalisi, Paragraph [0229]) and that motion indications may be a result of a pet or plants (see Scalisi, Paragraph [0163]) so the sensitivity of motion indicators may be changed accordingly (see Scalisi, Paragraph [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the detected infrared signatures and/or the motion indicators to be analyzed against their corresponding thresholds or limits to be functionally equivalent to Applicant’s claimed “analyze the sensor data”.  Additionally, data analysis may be performed by another portion of the communication system 200 (see Scalisi, Paragraph [0209]), and therefore it would have been obvious to one of ordinary skill in the art for the “another portion of the communication system 200” to be functionally equivalent to a “monitor control unit”.  Finally, because the camera 208 is activated according to sensed data (see Scalisi, Paragraph [0209]), it would have been obvious to one of ordinary skill in the art for an instruction to be generated and provided to the security system 202 to activate the camera 208.
Burnham teaches:
The electronic pool device including a rechargeable battery (Burnham, Fig. 1: 230) that is charged, at least in part, by energy generated from water flowing within the swimming pool (Burnham, Paragraph [0055], Rotation of the rotor 218, operable to rotate under a flow of water therethrough, forms an electricity generator for providing electricity to charge the batteries 230.  It is noted that the swimming pool is interpreted to include the water inlet.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi by integrating the teaching of the generator as taught by Burnham.
The motivation would be to utilize a self-contained electrically powered device that is economical and environmentally favorable (see Burnham, Paragraph [0074]).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Shalon et al. (U.S. 2018/0112430 A1).

Claims 3 and 15, Scalisi in view of Burnham teaches:
The system of claim 1 and the method of claim 13, wherein the monitor control unit is configured to: 
receive first historical sensor data captured by the electronic pool device and other electronic pool devices during emergency events (Scalisi, Paragraphs [0228-0229], The sensor data indicating a user being below a size threshold, e.g. a child, is historical sensor data during an emergency event because a child is assumed to not know how to swim.  Additionally, if a user is unauthorized to be at the pool, the sensor data is also historical sensor data during an emergency event (see Scalisi, Paragraph [0213]).); 
receive second historical sensor data captured by the electronic pool device and the other electronic pool devices during non-emergency events (Scalisi, Paragraphs [0228-0229], The sensor data indicating a user being above a size threshold, e.g. an adult, is historical sensor data during a non-emergency event because an adult is assumed to know how to swim.  Additionally, if a user is authorized to be at the pool, the sensor data is also historical sensor data during a non-emergency event (see Scalisi, Paragraph [0213]).); and 
programming the system to receive the sensor data (Scalisi, Paragraph [0278]) and determine whether an emergency event likely exists (Scalisi, Paragraphs [0228-0229], If a user is below a size threshold and/or if the detected person is unauthorized, an emergency event likely exists because a child is assumed to not know how to swim.).
Scalisi in view of Burnham does not explicitly teach:
Train, using machine learning, a model that is configured to receive the sensor data and determine whether an emergency event likely exists.
Shalon teaches:
Train, using machine learning, a model that is configured to receive the sensor data (Shalon, Paragraph [0084], The system uses a machine learning algorithm, e.g. a Hidden Markov Model, to determine whether someone has jumped into or is swimming in the pool.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of machine learning as taught by Shalon.
The motivation would be to use an alternative way of detecting the presence of a person that is functionally capable of detecting the presence of a swimmer to yield predictable results (see Shalon, Paragraph [0084]).

Claims 4 and 16, Scalisi in view of Burnham, in view of Shalon further teaches:
The system of claim 3 and the method of claim 15, wherein the monitor control unit is configured to: 
analyze the sensor data by providing the sensor data as an input to the model that is configured to receive the sensor data and determine whether the emergency event likely exists (Scalisi, Paragraphs [0228-0229], in the combination of Scalisi in view of Shalon, the model in Shalon would be used for analyzing sensor data (see Shalon, Paragraph [0084]).); and 
generate the instruction to activate the camera of the electronic pool device based on determining that the emergency event likely exists (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Divakara et al. (U.S. 9,940,826 B1).

Claim 5, Scalisi in view of Burnham teaches:
The system of claim 1, wherein the monitor control unit is configured to: 
receive, from the electronic pool device, the sensor data by receiving motion data (Scalisi, Paragraph [0209], The detected motion is sensor data.).
Scalisi in view of Burnham does not specifically teach:
Determine that an armed status of the monitoring system is armed away; 
based on determining the armed status of the monitoring system is armed away, increase a sensor threshold; and 
analyze the sensor data by comparing the sensor data to the increased sensor threshold.
Divakara teaches:
Determine that an armed status of the monitoring system is armed away (Divakara, Col. 3, Lines 22-27, The system verifies an alarm condition while the system is armed away.); 
based on determining that the monitoring system is armed away, increase a motion threshold (Divakara, Col. 3, Lines 36-40, A collective decision may use an 85% threshold may be used for the collective decision whereas an individual sensor threshold is 80%, which is an increased motion threshold.); and 
analyze the sensor data by comparing the motion data to the increased motion threshold (Divakara, Col. 3, Lines 36-40, The totaled motion from the three sensors is compared to the collective decision.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a collective decision as taught by Divakara.
The motivation would be to reduce false alarms (see Divakara, Col. 1, Lines 21-24).

Claim 6, Scalisi in view of Burnham teaches:
The system of claim 1, wherein the monitor control unit is configured to: 
receive, from the electronic pool device, the sensor data by receiving motion data (Scalisi, Paragraph [0209], The detected motion is sensor data.).
Scalisi in view of Burnham does not specifically teach:
Determine an armed status of the monitoring system; 
based on determining the armed status, increase a sensor threshold; and 
analyze the sensor data by comparing the sensor data to the increased sensor threshold.
Divakara teaches:
Determine that an armed status of the monitoring system is armed away (Divakara, Col. 3, Lines 22-27, The system verifies an alarm condition while the system is armed away.); 
based on determining that the monitoring system is armed away, increase a motion threshold (Divakara, Col. 3, Lines 36-40, A collective decision may use an 85% threshold may be used for the collective decision whereas an individual sensor threshold is 80%, which is an increased motion threshold.); and 
analyze the sensor data by comparing the motion data to the increased motion threshold (Divakara, Col. 3, Lines 36-40, The totaled motion from the three sensors is compared to the collective decision.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a collective decision as taught by Divakara.
The motivation would be to reduce false alarms (see Divakara, Col. 1, Lines 21-24).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Collings, III (U.S. 2017/0223314 A1).

Claim 7, Scalisi in view of Burnham teaches:
The system of claim 1, wherein the monitor control unit is configured to: 
analyze the image data by analyzing the image data using one or more video analytic techniques (Scalisi, Paragraphs [0209-0210], The technique is to analyze the image to identify the height of the person.); 
based on analyzing the image data using the one or more video analytic techniques, determine that a person is in the pool (Scalisi, Paragraph [0208], The system utilizes video data to determine the height of the person in the pool (see Scalisi, Paragraphs [0209-0210]).); 
based on determining that the person is in the pool, identify a monitoring system action to perform by identifying the monitoring system action of activating an alarm (Scalisi, Paragraph [0211], An alert sound may be emitted.);
and perform the monitoring system action of activating the alarm by activating the alarm (Scalisi, Paragraph [0211], An alert sound may be emitted.).
Scalisi in view of Burnham does not specifically teach:
Determine that use of the pool is not allowed at a current time; and
based on determining that the person is in the pool at the current time when the use of the pool is not allowed, identify the monitoring system action to perform by identifying a monitoring system action of activating an alarm.
Collings teaches:
Determine that use of the pool is not allowed at a current time (Collings, Paragraph [0044],  The pool is closed, therefore the use of the pool is not allowed at the time.); 
based on determining that the person is in the pool at the current time when the use of the pool is not allowed, identify a monitoring system action to perform by identifying the monitoring system action of notifying the property manager and security personnel (Collings, Paragraph [0044], The property manager and security personnel may be notified of unauthorized entry to the pool, which is functionally equivalent to activating an alarm.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a limited access community surveillance system as taught by Collings.
The motivation would be to improve surveillance of a property (see Collings, Paragraph [0007]).

Claim 8, Scalisi in view of Burnham, in view of Collings further teaches:
The system of claim 7, wherein the monitor control unit is configured to: 
identify the monitoring system action to perform by identifying a monitoring system action of activating one or more lights in a vicinity of the pool (Burnham, Paragraph [0042], In response to an alarm condition, the generator could trigger an alarm lighting condition, which is equivalent to activating one or more lights in a vicinity of the pool because the lights can be attached to the generator (see Burnham, Fig. 6).); and 
perform the monitoring system action by activating the one or more lights in the vicinity of the pool (Burnham, Paragraph [0042]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Bennett et al. (U.S. 2017/0365150 A1).

Claim 9, Scalisi in view of Burnham teaches:
The system of claim 1.
Scalisi in view of Burnham does not specifically teach:
The monitor control unit is configured to: 
based on analyzing the image data, determine that an object is at a bottom of the pool; 
based on determining that the object is at the bottom of the pool, identify the monitoring system action to perform by identifying the monitoring system action of communicating a notification to a user device of a resident of the property; and 
perform the monitoring system action by communicating the notification to the user device of the resident of the property indicating that maintenance is required.
Bennett teaches:
Based on analyzing the image data, determine that an object is at the bottom of the pool (Bennett, Paragraph [0025], The system uses 3D mapping to identify objects at the bottom of the pool.); 
based on determining that an object is at the bottom of the pool, identify the monitoring system action to perform by identifying the monitoring system action of communicating a notification to a user device of a resident of the property (Bennett, Paragraph [0025], The mobile unit uses the information and generates a schedule for servicing and maintaining the pool and supporting pool area safety.  Information from the pool mobile units is wirelessly communicated with user devices, e.g. laptops (see Bennett, Fig. 3, Paragraph [0041]).  It would have been obvious to one of ordinary skill in the art for the user to be a resident of the property for purposes of keeping the data private.); and 
perform the monitoring system action by communicating the notification to the user device of the resident of the property indicating that maintenance is required (Bennett, Paragraph [0025], It would have been obvious to one of ordinary skill in the art for the scheduled maintenance to be accessible by a user device, e.g. a laptop, as one of the plurality of data that may be communicated from pool mobile units (see Bennett, Fig. 3, Paragraph [0041]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of pool mobile units as taught by Bennett.
The motivation would be to maintain cleanliness of a swimming pool while providing other features such as attending to accidents and emergencies in the pool (see Bennett, Paragraph [0017]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Snyder (U.S. 2018/0089980 A1).

Claim 10, Scalisi in view of Burnham teaches:
The system of claim 1.
Scalisi in view of Burnham does not specifically teach:
The monitor control unit is configured to: 
based on analyzing the sensor data and the image data, determine that a person in the pool is in distress; 
based on determining that the person in the pool is in distress, identify the monitoring system action to perform by identifying a monitoring system action of contacting emergency services; and 
perform the monitoring system action by contacting emergency services.
Snyder teaches:
Based on analyzing the sensor data and the image data, determine that a person in the pool is in distress (Snyder, Paragraph [0048-0049], Consistent with the Applicant’s specification, Paragraph [0038], the control unit may be trained to identify data indicative of a swimmer in distress.  One of ordinary skill in the art would recognize that a swimmer that is drowning would be in distress (see Snyder, Paragraph [0003]).  In Snyder, an example of an elevated drowning alarm is when the swimmer is underwater longer than a defined period of time (see Paragraph [0052]).  Therefore, the data indicative of a drowning swimmer is functionally equivalent to data indicating that a swimmer is in distress.); 
based on determining that the swimmer in the pool is in distress, identify the monitoring system action to perform by identifying the monitoring system action of contacting emergency services (Snyder, Paragraph [0048], Examples of actions include loud noises, lights, and/or a call to law enforcement.); and 
perform the monitoring system action by contacting emergency services (Snyder, Paragraph [0048], Examples of actions include loud noises, lights, and/or a call to law enforcement.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a drowning alarm in Snyder.
The motivation would be to protect the swimmers from drowning (see Snyder, Paragraph [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Pruchniewski et al. (U.S. 2014/0303757 A1).

Claim 11, Scalisi in view of Burnham teaches:
The system of claim 1.
Scalisi in view of Burnham does not specifically teach:
The monitor control unit is configured to: 
receive, from the electronic pool device, pH data, wherein the electronic pool device includes a pH sensor that is configured to measure a pH of water in the swimming pool; 
analyzing the pH data by comparing the pH data to a pH threshold; 
based on comparing the pH data to the pH threshold, determine that the pH data exceeds the pH threshold; and 
based on determining that the pH data exceeds the pH threshold, perform a monitoring system action by communicating a notification to a user device of a resident of the property.
Pruchniewski teaches:
Receive pH data including a pH sensor that is configured to measure a pH of water in the swimming pool (Pruchniewski, Fig. 10: 742, Paragraph [0120]); 
analyzing the pH data by comparing the pH sensor data to a pH threshold (Pruchniewski, Paragraph [0135], The user can select a pH potential set point and high/low alarms.  The high/low alarms indicates high/low pH thresholds.); 
based on comparing the pH data to the pH threshold, determine that the pH data exceeds the pH threshold (Pruchniewski, Paragraph [0135], It would have been obvious to one of ordinary skill in the art that if a high/low alarm is generated, the measured pH exceeds a high/low value.); and 
based on determining that the pH data exceeds the pH threshold, perform a monitoring system action by communicating a notification to the user device of a resident of the property (Pruchniewski, Paragraph [0135], All alarms are displayed on the local terminal 28 (see Pruchniewski, Paragraph [0136]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a pH sensor as taught in Pruchniewski.  
The motivation would be to provide a user perceptible alarm when the pH of the water falls low or is too high (see Pruchniewski, Paragraph [0135]) in a convenient, easy-to-navigate graphical display (see Pruchniewski, Paragraph [0041]).

Claims 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Burnham (U.S. 2011/0012356 A1) in view of Richerson, Jr. (U.S. 10,665,073 B1).

Claim 12, Scalisi in view of Burnham teaches:
The system of claim 1, wherein the electronic pool device comprises: 
a first portion that is located under a pool water surface (Burnham, Fig. 3), the first portion including one or more sensors (Burnham, Fig. 2: 238). 
Scalisi in view of Burnham does not specifically teach:
The first portion including one or more cameras and one or more sensors; 
a second portion that is located above the pool water surface, the second portion including one or more motion sensors; and 
the first portion is connected to the second portion by a flexible tether.
Richerson teaches:
The electronic pool device comprises: 
a first portion that is located under a pool water surface (Richerson, Fig. 1: 12), the first portion including a camera (Richerson, Fig. 1: 18) and one or more sensors (Richerson, Fig. 3: 32, The infrared (IR) sensor is connect to the opposing side of the camera PC board 30.); 
a second portion that is located above the pool water surface (Richerson, Fig. 1: 14), the second portion including one or more motion sensors (Richerson, Col. 3, Lines 40-42, It would have been obvious to one of ordinary skill in the art to modify the location of the accelerometers to be located at the top of the floating pool monitor, as a matter of design and/or engineering choice.  Such a medication would not change the principal operation of the system and would not prevent the ability of the sensors to detect motion, and therefore would yield predictable results.  See MPEP 2144.04.); and 
the first portion is connected to the second portion by a flexible tether (Richerson, Fig. 5: 26, The top portion 14 and the bottom portion 12 are connected via an internal foam 26, which is functionally equivalent to a flexible tether.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a pool monitor and alarm device, as taught by Richerson.
The motivation would be to ensure safety around the pool at all times (see Richerson, Col. 1, Lines 28-35).

Claim 18, Scalisi in view of Burnham teaches:
The system of claim 1.
Scalisi in view of Burnham does not specifically teach:
The electronic pool device comprises a surface portion with solar panels configured to charge the rechargeable battery.
Richerson teaches:
The electronic pool device comprises a surface portion with a solar panel (Richerson, Fig. 1: 20) configured to charge the rechargeable battery (Richerson, Col. 3, Lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Burnham by integrating the teaching of a pool monitor and alarm device, as taught by Richerson.
The motivation would be to ensure safety around the pool at all times (see Richerson, Col. 1, Lines 28-35).
As per the limitation of solar panels, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the solar panel in the combination of Scalisi in view of Burnham, in view of Richerson, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended function and would yield predictable results.  See MPEP 2144.04.

Allowable Subject Matter
Claims 2, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, claims 2, 14, and 20 would be allowable if the rejection under non-statutory double patenting is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 2, 14, and 20, the prior art additionally teaches the determining height of waves resulting from unauthorized entry in a swimming pool alarm system (see Vineyard, U.S. 4,017,842).  The prior art, however, does not teach additionally receiving weather data regarding a wind forecast and generating the instruction to activate the camera based on both the wave detection and the wind forecast.  Additionally, it would not have been obvious to one of ordinary skill in the art to incorporate a wave height detection system correlating weather data without using improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683